In an action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Mason, J.), entered October 12, 2001, which, upon a jury verdict, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Whether expert testimony is admissible on a particular matter is generally a mixed question of law and fact addressed to the sound discretion of the trial court (see Selkowitz v County of Nassau, 45 NY2d 97, 101-102). The trial court providently exercised its discretion in permitting the defendants’ medical experts to testify as to whether the subject accident could have caused the plaintiffs’ injuries. Contrary to the plaintiffs’ contention, the experts did not testify about matters beyond their skill and expertise (see generally Edgewater Apts. v Flynn, 216 AD2d 53, 54).
The trial court properly declined the plaintiffs’ request to charge the jury that they could recover under theories of aggravation of a preexisting condition or precipitation or activa*373tion of a latent disease or condition, as the evidence did not support such charges (see Haase v Cole, 236 AD2d 860, 861).
Contrary to the plaintiffs’ contention, the trial court properly denied their motion for a mistrial. The trial court did not display any bias or prejudice against the plaintiffs’ counsel (see Pallotta v West Bend Co., 166 AD2d 637, 639).
The plaintiffs’ remaining contentions are without merit. Santucci, J.P., Altman, Florio and S. Miller, JJ., concur.